DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/795,057, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The sole independent claim 41 recites “…an array of a plurality of depressions located on a surface portion of the biomedical patch device…” in lines 4-5. The originally filed specification, however, does not appear to disclose an array of a plurality of depressions as claimed.
 
Status of Claims
Claims 41-50 and 61-77 are pending and present for consideration.
Claims 1-40 and 51-60 are canceled.
The claim listing does not show that Claims 1-30 have been canceled. The applicant is advised to indicate the status of claims 1-30 as “canceled”. Appropriate correction is required. 

Information Disclosure Statement
The Information Disclosure Statements filed on 12/15/21, 08/23/21, 08/16/21, 06/08/21, 02/10/21, 11/13/20, 11/04/20, 10/27/20 have been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (a biomedical patch device) in the reply filed on 05/17/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the array of a plurality of depressions located on a surface portion of the biomedical patch device and the polymeric scaffold located in a subsurface portion of the biomedical patch device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-50 and 61-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 41 recites the limitation “…an array of a plurality of depressions located on a surface portion of the biomedical patch device…” in lines 4-5. The originally filed specification, however, does not 
Further, Claim 41 recites the limitation “…the array of the plurality of depressions configured to provide contact guidance for promoting adherence of cells to the surface portion of the biomedical patch device for a first period of time upon application of the biomedical patch device to tissue…” in lines 8-12.  The originally filed specification does not appear to support this claim limitation. The sole reference to “contact guidance” is in [0125]: “[I]t was reported that controlling cellular orientation or morphology by topography, the so-called "contact guidance", could allow for the organization of extracellular matrix.”  Therefore, the originally filed specification does not appear to describe that contact guidance promotes adherence of cells to the surface portion of the patch. 
To continue, Claim 41 recites the limitation “…the array of depressions and the polymeric scaffold comprising sufficient durability to maintain stability of the biomedical patch device for a storage period prior to application of the biomedical patch device to the tissue…” in lines 38-41. The specification, however, does not appear to describe these features. Rather, the specification explains [0084] : “[C]ombining non-radially aligned fibers 405 and radially aligned fibers 415 facilitates providing a biomedical patch that promotes cell migration to a center of the biomedical patch while 
Additionally, Claim 41 recites the limitations “…the first period of time is less than three months…” in lines 13-14, and “…the second period of time is less than three months…” in lines 23-24. Applicant’s original disclosure merely describes the degradation rate of polymer fibers ([0010]-[0012] and [0080]), but does not appear to describe first and second periods of time as claimed. 
Claim 48 recites the limitation “a depth of the plurality of depressions comprises about 200 micrometers” in lines 2-3. Similarly, Claim 49 recites the limitation “a depth of the plurality of depressions comprises about 400 micrometers” in lines 2-3. The originally filed specification does not appear to disclose any values of depth of depressions in a biomedical patch device.
Claim 63 recites “the radial axis substantially parallel to the surface portion of the biomedical patch device” in lines 2-3. The originally filed specification does not appear to disclose this feature.
Claim 65 recites the limitation “the array of depressions and the polymeric scaffold are suturable” in lines 2-3. The specification, however, merely describes [0105] a biomedical patch coupled to the biological tissue with a plurality of sutures.  
Claims 42-50 and 61-77 are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 41. In light of the above, Claims 41-50 and 61-77 contain subject matter which was not described in the specification in such a way as to reasonably convey that the joint inventors had possession of the claimed invention at the time the application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-50 and 61-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “…the polymeric scaffold comprising sufficient durability to maintain stability of the biomedical patch device for a storage period…” The phrase “sufficient durability to maintain stability of the biomedical patch device for a storage period” renders claim 41 indefinite because a person of ordinary skill in the art would not be able to determine the scope of this phrase.  Based on the current language, a person of ordinary skill in the art would not be able to determine what exactly is meant by “sufficient durability” and what period of time does or does not read on the claim. Claims 42-50 and 61-77 are indefinite by virtue of their dependence on claim 41.



Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel et al. (US 2010/0233115 A1) discloses a multilayer polymeric scaffold comprising layers of nonwoven electrospun fibers, wherein the fibers in each layer may be aligned or randomly oriented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/CORRINE M MCDERMOTT/         MQAS, Art Unit 3700